On the 11th day of May, 1905, judgment was rendered in the United States Court for the Southern District of the Indian Territory at Ryan in favor of the defendant in error against the plaintiffs in error. On the 20th day of May, 1905, an appeal was prayed to the United States Court of Appeals of the Indian Territory and supersedeas granted. On October 5, 1907, the plaintiffs in error not having filed the record in the court of appeals, a transcript was filed there by the defendant in error and motion made to affirm the judgment of the lower court. On November 15, 1907, in the same cause, the plaintiffs filed a transcript in the United States Court of Appeals for the Indian *Page 453 
Territory, being No. 924. At the time of the erection of the state, both proceedings or causes came to this court as pending causes. The latter cause having been briefed on the part of both parties and submitted to this court, on the 8th day of March, 1910, the judgment of the lower court was affirmed (26 Okla. 26).
It necessarily follows that in this cause, No. 904, the motion of the plaintiffs in error is denied and this proceeding stricken from the docket.